Stark App. No. CA6701. Upon consideration of the motion filed by counsel for appellant to stay the *1449execution of sentence in Supreme Court case No. 96-221, appellant’s direct appeal of his conviction, pending the timely filing and final disposition of a petition for a writ of certiorari in the Supreme Court of the United States,
IT IS ORDERED that said motion be, and the same is hereby, granted.
IT IS FURTHER ORDERED that the execution of sentence be, and the same is hereby, stayed, pending the timely filing and final disposition of the petition in the Supreme Court of the United States.
F.E. Sweeney, Cook and Lundberg Stratton, JJ., dissent.